DAWSON, District Judge.
This motion, apparently made under Rule 37(a) of the Rules of Civil Procedure, 28 U.S.C.A., is to require respondent to answer certain interrogatories served by the libelant.
*194Respondent has filed a memorandum in opposition to the motion which raises issues of materiality and relevancy of certain of the interrogatories. Under Rule 33 of the Rules of Civil Procedure the party to whom an interrogatory is addressed has ten days in which to file a written objection. This right may be waived by the absence of an objection or by submission of answers to interrogatories. Since libelant’s interrogatories were served November 28, 1956, and respondent’s answers were served January 22, 1957, any objections on the ground of materiality and relevancy are now barred.
Respondent was therefore under an obligation to answer the interrogatories, or if it could not answer them, it would be required to so state under oath and to set forth in detail the efforts made to obtain the information. 3 Moore, Federal Practice, Par. 33.26 at p. 2331 (2d ed. 1950).
An examination of the answers provided to libelant’s interrogatories shows that respondent has failed to answer them. For example, the second interrogatory asks: “State the date on which subject shipment was accepted by respondent.” This is answered: “The bill of lading shows the goods were receipted for on October 31, 1950.” This is not an answer to the interrogatory.
The third interrogatory asks whether a dock receipt was issued at the time of the receipt of the shipment. This is answered: “A search is being made for any dock receipt given.” This is not an answer to the interrogatory.
Respondent is directed to answer each of the interrogatories listed in the notice of motion. If it does not have the information it shall answer such interrogatory by so stating under oath and the answer shall set forth in detail the efforts made by respondent to obtain the information in such case.
So ordered.